Citation Nr: 1735705	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-30 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for chronic migraine headaches with history of tension headaches, currently rated 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, in which, the RO, inter alia, denied the Veteran's claim for an increased rating for his service-connected headaches, then rated noncompensable.  Jurisdiction over this case was subsequently transferred to the VARO in Portland, Oregon.

The Veteran was scheduled for a local hearing before a Decision Review Officer (DRO) in February 2011.  However, in February 2011, prior to the scheduled hearing, the Veteran agreed to cancel his request for a DRO hearing.  See February 2011 DRO Informal Conference Report.

In an August 2013 rating decision, the RO, inter alia, awarded an increased, 30 percent rating, for the Veteran's service-connected headaches, effective January 31, 2010 (the identified date of claim for increase).  However, as that award did not constitute a complete grant of the benefit sought on appeal, the claim for an increased rating remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-9 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

In October 2016, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is an element of a claim for a higher initial rating or increased rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  For the reasons indicated below, the Board finds that the issue of entitlement to a TDIU has been raised as part and parcel of the claim for an increased rating for the Veteran's service-connected headaches.  As such, the Board has expanded the appeal to include the inferred issue of entitlement to a TDIU, as indicated on the title page.


FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the symptoms of the Veteran's migraine headaches have more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran is in receipt of service connection for persistent depressive disorder, rated 30 percent from October 28, 2013, and 50 percent from April 28, 2016; chronic migraine headaches, now rated 50 percent; history of multiple strains of the left ankle, rated 20 percent; history of multiple strains of the right ankle, rated 20 percent; snapping left iliotibial band syndrome, rated 10 percent; tinnitus, rated 10 percent; left subscapular bursitis (previously characterized as myofascial pain syndrome of the thoracic spine), rated 10 percent prior to October 28, 2013, and 20 percent from October 28, 2013; and left knee pain (previously characterized as left knee condition), rated 10 percent prior to January 24, 2014, and noncompensable (zero percent) from January 24, 2014.  His combined rating is 70 percent from January 31, 2010, 80 percent from October 28, 2013 and from January 24, 2014, and 90 percent from April 28, 2016.

3.  The evidence is approximately evenly balanced as to whether the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment.



CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for the maximum schedular rating of 50 percent for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.124a, Diagnostic Codes (DCs) 8199-8100 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the claim for entitlement to a TDIU is being granted, further discussion of the VCAA with regard to this claim is unnecessary.

As to the remaining increased rating claim decided herein, the requirements of the statutes and regulation have been met in this case.  First, VA notified the Veteran in a February 2010 letter of the information and evidence needed to substantiate and complete his increased rating claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  This claim was most recently readjudicated in an August 2013 statement of the case (SOC).

Additionally, VA assisted the Veteran in obtaining identified and available evidence needed to substantiate his increased rating claim and affording him a VA examination, the report of which is of record.  As indicated by the discussion below, this examination report, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected migraine headaches in the context of the pertinent regulations.  There is no evidence that additional relevant records have yet to be requested or that additional examinations are in order.

Moreover, during the October 2016 Board hearing, the undersigned explained the issues on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2016) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the increased rating and TDIU claims on appeal.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here, however, as shown below, a uniform 50 percent rating is warranted.

The Veteran's chronic migraine headaches with history of tension headaches are currently rated as 30 percent disabling under 38 C.F.R. § 4.124a, DCs 8199-8100.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to the Veteran's disability, and it must be rated by analogy.  38 C.F.R. § 4.20.

Under DC 8100, specifically applicable to migraines, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

Turning to the relevant evidence of record, in March 2010, the Veteran was afforded a VA miscellaneous neurological disorders examination.  At that examination, he reported having weekly migraine headaches (with a usual duration of hours) during the past 12 months.  He also reported that he did have an aura and saw flashes with his headaches.  He also stated that his headaches typically began in the middle of the forehead between the eyebrows and extended to the back of his head, neck, shoulders, and upper back.  He also noted the following triggers for his headaches: fluorescent lights, low lights during dusk and dawn typical of change of season, car headlights at night, and watching TV.  With regard to the severity of the headaches, the VA examiner noted that most of the Veteran's attacks were prostrating.  In addition, the VA examiner noted that the Veteran's associated symptoms included nausea and diarrhea.  The VA examiner also noted that the Veteran's headaches affected usual daily activities.  In this regard, he noted that there was a moderate effect on chores and mild effects in shopping and toileting, and that the headaches prevented traveling, feeding, bathing, and dressing.  The VA examiner also noted that the Veteran was not employed.

In June 2010, the Veteran presented to the VA primary care clinic complaining of frequent migraines.  He stated that he got full blown migraines at least once a week.  He also stated that they lasted until the next morning and were still sometimes present the next morning to a lesser degree.  He also stated that when he realizes that he is starting to get a migraine, he can, at times, abort it by taking medication and lying down in a dark room, but at other times, that he could not abort it.  He also stated that he could not function during one of these migraines, and that during these migraines, he had to turn off the light and avoid loud noises, got nauseated, was unable to eat, and tried to go to sleep.  He also stated that one trigger for his migraines was driving at night and having to look at headlights.  He also stated that the computer and TV triggered his migraines, and that as a result, he limited such activities to prevent getting migraines.  He also stated that he would be unable to work in front of a computer screen for eight hours a day or in a fluorescent lighted area because this would trigger frequent migraines.  It was noted that the Veteran had been unemployed since 2008.

During visits to the VA primary care clinic in January 2011 and September 2012, the Veteran reported having daily migraine headaches.

In his October 2013 substantive appeal, the Veteran stated that he had migraine headaches multiple times per week over the last 6 plus years, and that his headaches precluded him from any type of employment.  In this regard, he stated that he had been unable to work, drive a vehicle, or take care of himself during an attack, and that his adult son lived with him and assisted him with household chores and cooking.  He also stated that he had trouble concentrating and staying on task for any length of time.  He also stated that he needed to take his medication and lie down in a dark room with no noise at the onset of an attack, and that this could take a few hours or all day and night.  As such, he stated that there was no way he could work under these conditions.  

In November 2013, during a VA neurology consult, the Veteran reported having chronic daily headaches (CDH) with frequent migraines.  He estimated around two severe migraines per week.  He also reported that prolonged eye strain (e.g., computer work) triggered his headaches.  The physician noted that the severe headaches would begin as intense pressure in the supraorbital area on the left or right side that would radiate to an analogous area on the other side, and that the pain would build in intensity over about an hour and would become severe, icepick-like throbbing.  He also noted that there was no visual aura or paresthesia, but that the Veteran became very photophobic, phonophobic, and nauseous.  He also noted that the Veteran had diarrhea, abdominal pain, and bloating during these headaches.  He also noted that the headaches were worsened by even light exertion and were prostrating.  He also noted that the headaches lasted two to three days untreated.  He also noted that occasionally, if the Veteran caught his headaches early with medication and rested, the headaches may resolve within about four hours, but that this type of control was very rare these days.  Additionally, the physician provided the following assessment, "52 yo man with longstanding migraines that have increased in frequency and transformed into CDH with frequent ongoing migranious exacerbations that continue to be quite disabling." 

During the October 2016 Board hearing, the Veteran testified that he tended to have migraine headaches every day.  He further stated that he had one when he woke up, and that he was on daily medication that lessened the severity of the headaches to a point, but that he had to lie down every day in the mid-morning and take a quiet nap in a dark room.  He also stated that he got diarrhea and nausea quite often.  In addition, he testified that he would get an attack at least once a week, and that during those attacks, it would put him down (i.e., can't get out bed) for two days or more.  He also testified that his migraine headaches interfered with his ability to obtain or maintain a job.  In this regard, he stated that his migraine headaches were triggered by florescent lighting and stressful situations, and that the type of work he had done in the past (i.e., engineering and computer work), he couldn't see doing anymore.  

Based on the foregoing, the Veteran experienced severe headaches more than once per month that are prostrating and incapacitating.  Although the term "severe economic inadaptability" is not defined in the regulation, the Board finds that the nature and frequency of the headaches described by the Veteran and medical professionals would approximate this definition.  In Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004), the Court held that severe economic inadaptability does not mean the claimant is completely unable to work, and acknowledged VA's concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Moreover, the Court held that, where the Board refused to award a 50 percent disability rating for a headache disorder without discussing the "interplay" among the regulations found at 38 C.F.R. § 4.3 (reasonable doubt resolved in favor of claimant), 38 C.F.R. § 4.7 (higher possible evaluation applies "if disability picture more nearly approximates the criteria for that rating[;] otherwise, the lower rating will be assigned"), and 38 C.F.R. § 4.21 (all the elements specified in a disability grade need not necessarily be found although "coordination of rating with impairment of function will, however, be expected in all instances"), the Board committed reasons or bases error.  Id. at 445.  In addition, to the extent that medication relieves the Veteran's symptoms, "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

The evidence is thus approximately evenly balanced as to whether the Veteran's chronic migraine headaches more nearly approximate the criteria for a 50 percent rating under DC 8100.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to the maximum schedular, 50 percent rating for the Veteran's migraine headaches under DC 8100 is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

As the Veteran is receiving the maximum schedular rating under DC 8100, a higher rating under this diagnostic code is not possible and further discussion in this regard is unnecessary.  To the extent that the Board must consider whether a rating by analogy to a different diagnostic code is appropriate (see 38 C.F.R. § 4.20 (2016) (requiring consideration of rating by analogy when a condition is unlisted); compare Schafrath, 1 Vet. App. at 593 (the Board has a duty to acknowledge and consider all regulations that are potentially applicable) with Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy")), it has reviewed the rating schedule and finds no other diagnostic code that would provide a basis to grant a higher evaluation for the Veteran's migraine headaches.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's migraine headaches are fully contemplated by the applicable rating criteria.  As shown above, the criteria for migraine are broad enough to encompass each of the symptoms described by the Veteran and reflected in the medical evidence.  The migraine criteria include the nature and duration of the "attacks" that would encompass all of the symptoms experienced during such attacks, and their effect on economic adaptability, which would encompass a broad range of effects of these symptoms, to include those described by the Veteran.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for migraine headaches is not warranted.  38 C.F.R. § 3.321(b)(1) (2016).

Moreover, the Board notes that according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a claimant may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Here, however, the Veteran and his representative have not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

III.  TDIU

Although the Veteran filed a formal claim for a TDIU during the pendency of this appeal, which was denied by the RO in the same May 2010 rating decision mentioned in the Introduction above, as well as in subsequent September 2010 and October 2014 rating decisions, and he did not appeal any of these decisions, a TDIU claim has been raised by the record as part of the Veteran's instant increased rating claim for migraine headaches.  See Rice, 22 Vet. App. at 453.  As indicated above, there is evidence that the Veteran's service-connected migraine headaches have impacted his employability.  The Court has made clear in a series of memorandum decisions its view that even where a formal claim for a TDIU has been adjudicated and not appealed, the issue of entitlement to a TDIU raised as part and parcel of an increased rating claim exists independent of the formal TDIU claim and must be separately adjudicated.  The Court has also held that the Board has jurisdiction over the issue of entitlement to a TDIU if raised by the evidence of record as part of a claim for an increased rating, as is the case here.  See id.  The Board will therefore adjudicate the issue of entitlement to a TDIU based on the current evidence before it.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).

The Veteran has met the percentage requirements in this case, as he is in receipt of service connection for persistent depressive disorder, rated 30 percent from October 28, 2013, and 50 percent from April 28, 2016; chronic migraine headaches, now rated 50 percent; history of multiple strains of the left ankle, rated 20 percent; history of multiple strains of the right ankle, rated 20 percent; snapping left iliotibial band syndrome, rated 10 percent; tinnitus, rated 10 percent; left subscapular bursitis (previously characterized as myofascial pain syndrome of the thoracic spine), rated 10 percent prior to October 28, 2013, and 20 percent from October 28, 2013; and left knee pain (previously characterized as left knee condition), rated 10 percent prior to January 24, 2014, and noncompensable (zero percent) from January 24, 2014.  As such, with regard to the entire appeal period at issue, his combined rating is 70 percent from January 31, 2010, 80 percent from October 28, 2013 and from January 24, 2014, and 90 percent from April 28, 2016.  Hence, he meets the percentage requirements for a TDIU.  See 38 C.F.R. §§ 4.16(a), 4.26.

Therefore, the remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Turning to the relevant evidence of record, on a December 2009 application for a TDIU (VA Form 21-8940), the Veteran indicated that he had completed four years of college and had no other education and/or training.  He indicated that he had last worked as a project engineer from September 2006 until August 2008, and that he became too disabled to work in November 2009 due to his service-connected migraines and joint related disabilities.  He indicated that he had been unemployed since November 2009.  He remarked that he was unable to perform the following basic work requirements without pain: walking, standing, bending, squatting, climbing, kneeling, twisting, lifting, walking on uneven ground, and climbing ladders and stairs.  In June 2010, during VA primary care treatment, the Veteran stated that he would be unable to work in front of a computer screen for eight hours a day or in a fluorescent lighted area because this would trigger frequent migraines.  

In a September 2013 correspondence, the Veteran generally asserted that all of his service-connected disabilities taken together made it impossible for him to maintain a substantially gainful occupation, either physical or sedentary.  He also claimed that the reason he was terminated from his last job as a project engineer was because of his service-connected disabilities.  In this regard, he stated that at his termination, he was told that the company did not like the appearance to customers of his disabled parking pass, use of a cane to walk, and inability to climb stairs.  He stated that this was a private conversation with his supervisor and was not on the record.  In addition, he asserted that he had been unable to obtain any type of work since 2008, either physical or sedentary, due to his physical and migraine pain.  More specifically, he stated that he was unable to concentrate or stay on task, that he had trouble with short-term memory recall, that he had constant pain, and that he had sleep impairment.  

In his October 2013 substantive appeal, the Veteran asserted that his migraines precluded him from any type of employment.  In this regard he stated that he had trouble concentrating and staying on task for any length of time, and that he needed to take his medication and lie down in a dark room with no noise at the onset of an attack, which could take a few hours or all day and night, and that there was no way he could work under these conditions.  

In a January 2014 VA hip conditions examination report, the VA examiner indicated that the Veteran's service-connected left hip disability (snapping left iliotibial band syndrome) impacted his ability to work, and noted that due to the disability, the Veteran could only lift up to 40 pounds, walk up to one mile at one time, and walk four hours during an eight hour day.  In a July 2016 VA shoulder conditions examination report, the VA indicated that the Veteran's service-connected left shoulder disability (left subscapular bursitis) impacted his ability to perform occupational tasks, noting that "[p]ain with rest and activity precluded ability to work with the left shoulder."  

During the October 2016 Board hearing, the Veteran testified that his migraine headaches interfered with his ability to obtain or maintain a job.  In this regard, he stated that his migraine headaches were triggered by florescent lighting and stressful situations, and that the type of work he had done in the past (i.e., engineering and computer work), he couldn't see doing anymore.  As such, he indicated that his migraine headaches would affect his ability to obtain or maintain a sedentary job.  He further testified that his other service-connected disabilities would affect his ability to obtain or maintain a physical job, requiring any manual labor, especially walking and/or lifting.  He contended, that due to his disabilities in combination, it would be impossible for him to do any type of job that he would be qualified for.  

In a February 2017 VA ankle conditions examination report, the VA examiner indicated that the Veteran's service-connected ankle disabilities impacted his ability to perform occupational tasks, noting that he needed to wear ankle braces and should avoid walking across uneven ground.  

In contrast, in various other VA examination reports, VA examiners indicated that the Veteran's service-connected disabilities either did not impact his ability to work or did not preclude sedentary work.  In a February 2010 VA joints examination report, with regard to the Veteran's then service-connected thoracic spine disability, the VA examiner stated that he did not believe the Veteran would tolerate any physical laborious job, but that sedentary employment would not be precluded, as he could spend most of the time at home on a computer.  In a March 2010 VA joints examination report, with regard to the Veteran's service-connected left hip and left knee disabilities, the VA examiner opined that the Veteran could probably do a sedentary type job, but any activity, even light ambulation would be problematic for the Veteran.  In a March 2011 VA joints examination report, with regard to the Veteran's service-connected ankle disabilities, the VA examiner opined that the Veteran would be able to perform sedentary type employment.  In January 2014 VA knee conditions and ankle conditions examination reports, the VA examiner indicated that the Veteran's service-connected left knee and ankle disabilities did not impact his ability to work.  In a September 2014 VA shoulder conditions examination report, the VA examiner indicated that with regard to the Veteran's service-connected shoulder disability, he would not be able to perform any physically demanding work, but would be able to perform sedentary employment in an ergonomic setting.  In an August 2016 VA knee conditions examination report, the VA examiner indicated that the Veteran's service-connected left knee disability did not impact his ability to perform any type of occupational task.  

However, the opinions of VA examiners are not dispositive in adjudicating TDIU claims; rather, the question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.")  Entitlement to TDIU is based on an individual's particular circumstance.  See Rice, 22 Vet. App. at 452.  Moreover, the Board finds the Veteran's above lay statements to be competent and credible.  See Geib, 733 F.3d at 1354 (whether a veteran can perform the physical and mental acts required by employment is an issue about which a lay person may provide competent evidence; "neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

Thus, given the above evidence of significant impact of the service-connected disabilities, particularly migraine headaches and joint related disabilities, on the Veteran's ability to perform both physical and sedentary tasks that would likely be required for the type of employment for which he would be qualified given his educational and occupational background, the evidence is at least evenly balanced as to whether the combined effect of these disabilities preclude him from obtaining and maintaining substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to a rating of 50 percent for chronic migraine headaches with history of tension headaches is granted, subject to controlling regulations governing payment of monetary awards.

Entitlement to a TDIU is granted, subject to controlling regulations governing payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


